        Case 6:20-cv-00812-ADA Document 37-1 Filed 02/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS                   Civil Action No.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,                                             6:20-cv-00813-ADA
                                                                       6:20-cv-00814-ADA
               Plaintiff,                                              6:20-cv-00815-ADA
                                                                       6:20-cv-00816-ADA
v.                                                                     6:20-cv-00902-ADA
                                                                       6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.

               Defendant.                            JURY TRIAL DEMANDED

  ORDER GRANTING JUNIPER NETWORKS, INC.'S MOTION TO EXPEDITE
HEARING ON ITS MOTION TO STAY PROCEEDINGS PENDING RESOLUTION OF
                    ITS MOTION TO TRANSFER

       Before the Court is Defendant Juniper Networks, Inc.’s Motion to Expedite Hearing on

Its Motion to Stay Proceedings Pending Resolution of Its Motion to Transfer. The Court, having

considered the same, is of the opinion the motion should be GRANTED. Brazos’s opposition to

Juniper’s motion is due on Friday, February 5, 2021; Juniper’s reply is due on Monday, February

8, 2021, and the hearing is set for Tuesday, February 9, 2021.




                                                                                        Page | 1
